Citation Nr: 0729885	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left sural nerve disability, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a right leg 
disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 8, 1971 to April 29, 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2002 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO).

Procedural history

The pulmonary fibrosis claim 

In December 2001, the RO received the veteran's request to 
reopen a previously-denied claim of entitlement to for 
pulmonary fibrosis based on the submission of new and 
material evidence.  The August 2002 rating decision declined 
to reopen the claim, and he appealed.  The Board subsequently 
reopened the claim in an April 2004 decision, and remanded it 
to the RO for the purpose of ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
an additional VA examination.  Thereafter, in February 2005, 
the Board again remanded the claim to ensure compliance with 
its prior remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998).  After the 
additional development requested by the Board was 
accomplished, the RO denied the claim on the merits in a June 
2005 supplemental statement of the case (SSOC).

In November 2006, the Board determined that an independent 
medical opinion (IME) was required to clarify whether there 
was any relationship between the veteran's pulmonary fibrosis 
and his military service.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2006).  The resulting IME 
opinion was received by the Board in December 2006.

The other issues

Following the Board's February 2005 remand, the veteran filed 
an increased rating claim for a service-connected left sural 
nerve disability.  He also filed a service connection claim 
for a right leg disability, which he contended was secondary 
to a left sural nerve condition, for which VA benefits had 
been granted pursuant to 38 U.S.C. § 1151.  Additionally, the 
veteran requested that his previously denied claim of 
entitlement to service connection for a low back disability 
be reopened.  The August 2005 rating decision denied each of 
these claims.  The veteran duly perfected an appeal of that 
decision.

Issues not on appeal

The April 2004 Board decision dismissed the veteran's claim 
of entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The Board's February 2005 
decision further denied service connection for diabetes 
mellitus, obstructive sleep apnea, congestive heart failure, 
and cardiomyopathy with ventricular arrhythmias.  Those 
issues have therefore been resolved by the Board and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2006).  
The only issues properly on appeal are those listed on the 
first page of this decision.


FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for a VA examination in May 2005, which was 
scheduled to evaluate his left sural nerve disability and to 
assess his low back and right leg disabilities.

2.  There is no competent medical evidence of record serving 
to relate the veteran's current right leg disability to his 
left sural nerve disability.

3.  The veteran sustained no right leg injury or disease in 
service.

4.  In an unappealed October 2001 decision, the Board denied 
service connection for a low back disability which was 
claimed as secondary to the left sural nerve disability.  

5.  The evidence associated with the claims file subsequent 
to the Board's October 2001 decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for a low back disability as 
secondary to his left sural nerve disability.

6.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's pulmonary 
fibrosis is unrelated to his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for the veteran's left sural nerve disability is 
denied based on his failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2006).

2.  The veteran's right leg disability was not incurred in or 
aggravated by his military service, nor is such secondary to 
his left sural nerve disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The Board's October 2001 decision denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

4.  Since the October 2001 Board decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The veteran's pulmonary fibrosis was not incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks and increased disability rating for his 
left sural nerve disability, which is currently evaluated as 
20 percent disabling.  He also seeks service connection for a 
right leg disability, a low back disability, and pulmonary 
fibrosis.  The veteran specifically contends that his right 
leg and low back disabilities are secondary to his left sural 
nerve condition.  Implicit in his claim for entitlement to 
service connection for a low back disability is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

Stegall concerns

As was alluded to in the Introduction, in February 2005 the 
Board remanded the case to ensure compliance with its prior 
remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  Specifically, in response to 
the Board's April 2004 remand instructions the RO sent a 
letter to the veteran in April 2004, with a copy to his 
attorney, requesting information concerning medical treatment 
as to four of the five issues then on appeal.  The RO 
neglected to mention pulmonary fibrosis.  The Board's 
February 2005 remand instructed the agency of original 
jurisdiction to send out an inquiry letter and to 
readjudicate the claim if necessary.    

By letter dated April 6, 2005, the RO made inquiry of the 
veteran concerning additional evidence with respect to the 
pulmonary fibrosis claim.  In a June 2005 supplemental 
statement of the case the RO readjudicated the claim.  The 
Board's remand instructions have therefore been complied 
with.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies all 
issues on appeal.  The standard of review and duty to assist 
apply to the increased rating claim and the right leg and 
pulmonary fibrosis claims, but does not apply to the claim of 
entitlement to service connection for a low back disability 
unless the claim is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating and 
service connection claims in a letter from the RO dated May 
5, 2005, which specifically detailed the evidentiary 
requirements for service connection and increased rating 
claims.  Specifically, the May 2005 letter notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service, or a 
disease that began in or was made worse during military 
service, or [that] there was an event in service that caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."  This 
letter also advised the veteran that to support an increased 
rating claim, "the evidence must show that your service-
connected condition has gotten worse."  

With respect to notice to the veteran regarding new and 
material evidence, the May 2005 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claim must be "new and material," closely 
following the regulatory language of 38 C.F.R. § 3.156(a).  
The Board further notes that the veteran was provided with 
specific notice as to what evidence would be material to his 
claim in the May 2005 letter: "Your claim was previously 
denied because the medical examiner's opinion was that the 
back condition was not related to the service-connected left 
foot [disability].  Therefore, the evidence you submit must 
relate to this fact."  As such, the veteran was advised of 
the bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2005 letter, along with additional letters dated February 
20, 2002 and April 6, 2005.  Specifically, the veteran was 
advised in the April 2005 and May 2005 letters that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The veteran was also asked to 
provide "the name and location of any VA or military 
facility where you received medical care and the approximate 
dates of the care."  The April 2005 letter further notified 
the veteran that "we will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim.  Failure to 
report for a VA medical examination may have adverse 
consequences, including the possible denial of your claim." 
[Emphasis as in the original.] 

With respect to non-federal evidence, the April 2005 letter 
notified the veteran that he "must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it . . . [i]t is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
Additionally, the April 2005 letter instructed the veteran 
that if "you want us to obtain private medical records for 
you in support of the issues on appeal, please complete and 
return the attached VA Form 21-4142, 'Authorization and 
Consent to Release Information,' to authorize the release of 
information from any doctors and/or hospitals concerning any 
treatment you received."  

Finally, the April 2005 letter specifically requested: "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know . . . [i]f you 
have any evidence in your possession that pertains to your 
claim, please sent it to us."  [Emphasis as in the 
original.]  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his pulmonary fibrosis 
claim, which was by rating decision in August 2002.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the April 2005 and May 2005 VCAA letters and his pulmonary 
fibrosis claim was readjudicated in the June 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his pulmonary fibrosis claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to a claim 
for an increased disability rating, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  

Element (1) is not in dispute.  

With respect to the veteran's increased rating claim, 
elements (2) and (3) are irrelevant, because service 
connection has already been granted for this claim.  With 
respect to element (4), degree of disability, the veteran has 
been provided appropriate notice as described above.  Element 
(5), effective date, is rendered moot via the RO's denial of 
an increased disability rating for the left foot disability.  
In other words, any lack advisement as to that element is 
meaningless, because an effective date was not assigned.  
Because as discussed below the Board is denying the veteran's 
increased rating claim, element (5) remains moot.  

With respect to the veteran's service connection claims, 
elements (4) and (5) are irrelevant as the claims were 
denied.  The claims were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Accordingly, there is no prejudice to the veteran 
to proceed to a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Moreover, it is clear that the veteran, who has been 
represented by an attorney in this case, is or should be 
fully aware of what is required of him and of VA.
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from various VA Medical Centers (VAMCs), 
treatment records from St. Francis Hospital and numerous 
private physicians, multiple opinions the veteran's private 
physician, Dr. K.V., and the report of multiple VA 
examinations.  The reports of the VA medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  Additionally, the Board obtained an 
IME in December 2006, the results of which will be discussed 
below.  The report of the IME reflects that the examiner 
reviewed the veteran's claims folder and rendered appropriate 
diagnoses and opinions based on the questions presented to 
him by the Board.

The veteran failed to report a May 2005 VA examination.  The 
consequences for the veteran's failure to report for this 
examination will be discussed in detail below.  Neither the 
veteran nor his attorney has indicated that any other 
pertinent evidence exists which has not already been 
obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeals that he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA. 
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision.

1.  Entitlement to an increased rating for a left sural nerve 
disability, currently evaluated as 20 percent disabling.

Pertinent law and regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2006) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Additionally, 38 C.F.R. § 3.326 (2006) provides: 

(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim 
is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, 
surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to 
report for the examination. 

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private institution may 
be accepted for rating a claim without further 
examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant 
has been offered a complete physical examination 
conducted at a Department of Veterans Affairs hospital 
or outpatient clinic. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  

Analysis

The veteran, apparently acting on advice of counsel, failed 
to report for a VA examination which was scheduled to 
determine the nature and severity of his service-connected 
left sural nerve disability.  Various explanations have been 
provided for the veteran's failure to report to VA 
examinations by his attorney.  In an April 15, 2005 letter, 
the attorney argued that the veteran "previously submitted 
medical evidence sufficient for rating purposes."  He 
further asserted that VA "had no authority to schedule a VA 
examination, because such examination was not warranted and 
is unnecessary . . . [VA's] lack of legal authority to 
schedule a VA examination is the reason and cause of [the 
veteran's] decision not to attend a VA examination."  In a 
May 20, 2005 letter, the veteran's attorney further argued 
that VA "has not held [the medical evidence submitted by the 
veteran] to be either adequate or inadequate for rating 
purposes," and demanded that VA "provide a statement (sic) 
why the currently scheduled VA examination is deemed 
necessary."  

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  Section 
3.655, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or reexamination.  38 C.F.R. § 3.655(a) 
(2006).  

In the instant case, the veteran, through counsel, argues 
that private medical reports of Dr. K.V. are adequate for 
rating purposes and that he will not attend a VA examination 
until the RO provides a statement as to why such examination 
is deemed necessary.  Although the veteran and his attorney 
contend that ample evidence exists to decide his increased 
rating claim, determining the adequacy of the evidence is not 
the responsibility of the veteran.  It is the responsibility 
of VA adjudicators, based upon their administrative 
experience and expertise in reviewing many claims of this 
nature, to determine at what point the record is sufficiently 
developed to support a reasonably informed decision.  See 38 
C.F.R. §§ 3.159, 3.326 (2006); see also Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) [holding that VA has discretion 
to decide when additional development is necessary].  

As provided in 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."  38 C.F.R. 
§ 3.326(a) (2006) (emphasis added); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.  

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA examination.  This was 
is not motivated by any desire to deny the veteran's claim or 
to draw out the appeals process, as the attorney impliedly 
alleges without providing any support for that allegation.  
Rather, the development of the record is mandated by VA 
regulations and decisions of the Court.  

In this case, an additional medical examination of the 
veteran is necessary.  See 38 C.F.R. § 3.159 (2006).  A 
February 2005 electromyography (EMG) report from St. Francis 
Hospital showed an absent left sural nerve response together 
with denervation of the left tibialis anterior, left 
peroneous longus, left flexor digitorum longus, and left 
gastrocnemius muscles.  The physician conducting the EMG also 
noted that there was a possible sensory neuropathy involving 
the lower extremities.  He specifically noted that "[i]t is 
possible that the sensory neuropathy is secondary to diabetes 
mellitus.  On the other hand there was evidence of left L5-S1 
radiculopathy and a right S1 radiculopathy as well."  
[Emphasis added by the Board.] 

In a March 2005 letter, the veteran's private physician, Dr. 
K.V. reiterated the February 2005 EMG findings and opined 
that the veteran "has moderate to severe neuropathy in his 
lower extremities with his left leg being more severely 
involved.  This condition is . . . possibly complicated by 
his current diabetes."  

The above evidence indicates that the veteran's left leg 
symptomatology may be the product of not only his service-
connected left sural nerve disability, but also other non 
service-connected disabilities such as diabetes mellitus and 
a low back disorder.  Compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Thus, in rating the veteran's left sural nerve 
disorder it is incumbent upon the RO and the Board to 
identify, and disregard, any pathology which is due to the 
veteran's non service-connected diabetes and low back 
disability.  However, VA is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

Neither Dr. K.V. or the physician who conducted the February 
2005 EMG have specifically differentiated between the 
symptomatology associated with the veteran's service-
connected left sural nerve disability, and that associated 
with his non service-connected diabetes mellitus and low back 
disorder.  The VA examination scheduled for May 2005 was 
scheduled to supply this crucial, but missing, evidence.  The 
veteran, however, failed to report for this examination, 
instead claiming that the evidence submitted was sufficient 
for rating purposes.

Accordingly, the Board believes that the evidence of record 
is insufficient for rating purposes.  Moreover, the reports 
provided by the veteran through counsel, which are replete 
with references to other, non service-connected disabilities, 
cannot establish entitlement to a disability rating higher 
than the 20 percent rating already awarded.  See Torres v. 
Nicholson, U.S. Vet. App. No. 03-1125 (August 17, 2005).  
This is a single judge memorandum decision; however, see 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  [The Board additionally observes 
that Torres is another case involving a claimant's failure to 
report for VA examination, evidently based on the advice of 
the same attorney.]  

The Board believes that a VA examination is necessary to 
resolve these deficiencies in the record.  However, as noted 
above, the veteran and his attorney have exhibited no 
willingness to cooperate with VA in this process.  The 
veteran has already been scheduled for a VA examination.  He 
has failed to report for same, and through his attorney he 
has made it abundantly clear that he will not report.

The Board is concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that 
case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea, supra.  In Maged v. West, U.S. Vet. App. No. 97-1517 
(January 8, 1999), the claimant refused to report for VA 
examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 
16-17.  The Court held that the appellant had not shown good 
cause for his refusal to attend a VA examination and affirmed 
the Board's denial of service connection.  Of particular 
interest in light of this case is the following quote: "By 
demanding the right to approve or disapprove any medical 
evidence before it is entered into his record, the appellant 
has attempted to manipulate the evidence in his favor." 
See Maged, slip op. at 17-18.    

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
the recently decided case of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the same attorney presented similar argument 
to the affect that a private medical examination the veteran 
had submitted was sufficient to adjudicate the claim, without 
the need to report for VA examinations.  The attorney further 
contended, as here, that the veteran need not report to a VA 
examination until such time as VA provided the veteran 
adequate reasons for their determination that the private 
medical examination was inadequate.  [The same attorney made 
similar contentions in Torres, supra].  

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating for 
any service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's increased rating 
claim.  Any failure to develop the claim rests with the 
veteran himself.  It is the responsibility of veterans to 
cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to an increased disability rating 
for the veteran's service-connected left sural nerve 
disability cannot be established or confirmed without a 
current VA examination.  The veteran's belief that the 
private medical records were sufficient to adjudicate this 
claim does not represent good cause for his failure to report 
for a VA examination.  See 38 C.F.R. § 3.655(a) (2006); see 
also Kowalski, supra.  

The Board additionally observes that in another case, 
Gregoski v. Nicholson, 
U.S. Vet. App. 04-1441 (March 22, 2007), the Court stated:

        Finally , the Court notes that Mr. Gregoski's counsel 
also represented the 
appellant in Kowalski.  There, the Court noted . . . 
that Mr. Kowalski's failure to cooperate in the 
development of his claim by not appearing for a 
scheduled VA medical examination 'would subject [him] to 
the risk of an adverse adjudication based on an 
incomplete and undeveloped record.'  Kowalski, 19 Vet. 
App. at 181.  Although this appeal predates the Court's 
decision in Kowalski, the risk the Court warned of in 
that case is well illustrated in this one - attending a 
VA examination certainly would not have been detrimental 
to Mr. Gregoski, whose claims were denied anyway."  
[slip op., 5-6].  
 
The Board has also considered the remainder of the arguments 
presented in the May 20, 2005 letter from the veteran's 
attorney, which essentially contend that the veteran was 
unable to attend the scheduled VA examination.  This letter 
specifically stated that "due to his advanced age and 
numerous medical conditions, [the veteran] is unable to 
travel unassisted to Omaha" for his scheduled VA 
examination.

After careful review of the evidence, the Board finds that 
none of the excuses listed above for the veteran's failure to 
report for VA examinations represents "good cause" 
sufficient to avoid a denial of the claim under 38 C.F.R. 
§ 3.655.

The Board notes that despite his recent claims of being 
unable to travel, the veteran reported for a VA examination 
at the Omaha VAMC in June 2004 regarding his claim for 
entitlement to service connection for pulmonary fibrosis.  He 
has also received treatment at the Omaha VAMC as recently as 
June 2005, despite his claims only a month prior that he was 
unable to attend a compensation and pension examination at 
the same facility due to his age (he is currently 52 - hardly 
the twilight of life) and multiple health problems.  
Moreover, the medical evidence of record, including that 
submitted by the veteran's private physicians, does not 
indicate that the veteran is housebound, or otherwise unable 
to travel.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
In this case, there is no evidence, aside from the attorney's 
report, that the veteran is unable to travel.  As discussed 
immediately above, there is a great deal of evidence to the 
contrary.  Finally, the Board cannot help but note what 
appears to be a well-established pattern on the part of the 
veteran's attorney in advising his clients not to report for 
examination.  Under such circumstances, the Board finds the 
proffered excuses to be incredible.   

It thus appears from the record that the veteran and his 
attorney are attempting to pick and choose those examinations 
they will attend, and those they will not.  Given that the 
veteran has reported for other VA and private examinations, 
including those at some distance from his home, his recent 
contentions to the affect that he is physically unable to 
attend the requested VA examination is decidedly lacking in 
probative value.  Such argument appears to constitute no more 
than a further attempt on the part of the veteran and his 
attorney to manipulate the evidence in their favor.  The 
Board cannot countenance such activity.  

As noted in Kowalski, the veteran "and his counsel are 
expected to cooperate in the efforts to adjudicate his 
claim."  Here, they have not done so, and have failed to 
provide "good cause" for the veteran's failure to attend a 
scheduled VA examination.  

Accordingly, for reasons explained in detail above under the 
provisions of 38 C.F.R. § 3.655, the Board must deny the 
veteran's claim for an increased rating for the left sural 
nerve disability.

2.  Entitlement to service connection for a right leg 
disability.

The veteran also seeks service connection for a right leg 
disability.  He essentially contends that his current right 
lower extremity sensory neuropathy and right sural nerve 
disabilities are the result of his left sural nerve 
disability, for which VA benefits have been granted under the 
provisions of 38 U.S.C.A. § 1151.  
Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Initial comment

As discussed in detail above in connection with the first 
issue on appeal, the veteran, evidently on advice from 
counsel, has willfully failed to report for a VA examination 
which was scheduled to determine the potential relationship 
between his right leg disability and his service-connected 
left sural nerve disability.  

The law and regulations concerning VA examinations and 
failure to report therefore have been set forth above and 
will not be repeated.  The pertinent law and regulations 
relating to service connection claims, however, are somewhat 
different than those relating to increased rating claims.  
While 38 C.F.R. § 3.655 requires the denial of an increased 
rating claim when the veteran fails without good cause to 
report for a VA examination, the same regulation requires 
that a service connection claim be decided based on the 
evidence of record.  Accordingly, the Board will proceed to 
adjudicate the veteran's service connection claim for a right 
leg disability in the absence of VA examination due to his 
willful failure to report therefore.

Secondary service connection

As discussed above, in order to establish secondary service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Wallin, supra.  

In the instant case, records from St. Francis Medical Center 
indicate that the veteran has sensory neuropathy of the right 
lower extremity, together with an absent right sural nerve 
response and denervation of the right flexor digitorum longus 
muscle.  Wallin element (1) has therefore been satisfied.  

The veteran is also receiving benefits under 38 U.S.C. § 1151 
for a left sural nerve disability, thus arguably satisfying 
the second Wallin element.  Under that statute, VA benefits 
are awarded "as if" such disability was service connected. 

The critical question in this case, therefore, is the third 
Wallin element, medical nexus.  

There are of record two medical opinions concerning the 
etiology of the veteran's right leg disability, one from 
Dr. A.S., who conducted the EMG study at St. Francis, and the 
other from Dr. K.V.  

Dr. A.S. concluded that "it is possible that the sensory 
neuropathy is secondary to diabetes mellitus.  On the other 
hand there was evidence of left L5-S1 radiculopathy and a 
right S1 radiculopathy as well."  Dr. A.S. thus did not 
attribute the veteran's sensory neuropathy and nerve damage 
of the right lower extremity to the left sural nerve 
disability, but rather to non service-connected conditions, 
namely diabetes and a back disability.  Although Dr. A.S. was 
evidently unsure as to which of the two non service-connected 
conditions was the culprit, he manifestly made no mention of 
the left sural nerve disability as being a contributing 
factor to the veteran's right leg symptomatology.  As such, 
his opinion clearly does not support the veteran's claim.  

In a March 2005 statement, Dr. K.V. opined that the veteran's 
right leg disability "is likely the result of his prior 
service-connected injuries and possibly complicated by his 
current diabetes."  This opinion, too, does not implicate 
the left sural nerve disability, which was the result of VA 
medical treatment in 1985, not any in-service injury or 
injuries.  As will be discussed in greater detail below, 
there are in fact no service-connected injuries. 

In short, both medical opinions of record point to diabetes 
as a cause of the claimed right lower extremity disability.  
The opinion of Dr. A.S. further implicates a non-service-
connected back disability, and the opinion of Dr. K.V. refers 
to non-existent in-service injuries.  Neither opinion 
mentions the left sural nerve disability as a source of the 
right lower extremity problem.

The only other nexus evidence emanates from statements made 
by the veteran and his attorney.  It is now well established, 
however, that laypersons without medical training, such as 
the veteran and his attorney, are not competent to comment on 
medical matters such as the etiology of disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Their statements 
offered in support of this claim are therefore not competent 
medical evidence and do not serve to establish a medical 
nexus between the veteran's right lower extremity sensory 
neuropathy and his service-connected left sural nerve 
disability.

For reasons stated above, a preponderance of the evidence is 
against the veteran's secondary service connection claim.  
Wallin element (3) has accordingly not been met, and the 
veteran's claim fails on this basis alone.  


Direct service connection

It is unclear whether the veteran in fact seeks service 
connection on a direct basis.  However, since the opinion of 
Dr. K.V. arguably raised the matter, the Board is obligated 
to address it.    See Myers v. Derwinski, 1 Vet.App. 127, 129 
(1991) [BVA "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."] 
 
Dr. K.V. vaguely stated that the veteran's right leg 
disability was "likely the result of his prior service-
connected injuries".  There are, in fact, no service-
connected injuries.  The veteran served on active duty for a 
very brief period of time, from February 8, 1971 to April 29, 
1971.  He was discharged because of unsuitability because his 
"basic intellectual deficiency renders him ineffective and 
unable to meet minimum training standards".  There is no 
indication whatsoever in the service medical records of any 
injuries, and the veteran is not service connected for any 
such injury residuals.  Nor is there any hint of any 
neurological problems in the lower extremities, or of any 
systemic neurological disease.  As was alluded to above, the 
left sural nerve injury was granted based on the provisions 
of 38 U.S.C.A. § 1151 in April 1995, many years after 
service.     

In short, Hickson element (2), in-service disease or injury, 
has not been met, and any direct service connection claim 
fails on that basis.

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's claim of entitlement to service 
connection for a right leg disability fails.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disability.

The veteran also seeks to reopen his previously denied 
service-connection claim for a low back disability, which he 
claims is secondary to his left sural nerve disability.  



Pertinent law and regulations

Finality/new and material evidence

In general, Board decisions that are not appealed in the 
prescribed time period are final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1104 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in March 2005, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The Board denied the veteran's service-connection claim for a 
low back disability as secondary to his left sural nerve 
disability in an October 2001 decision.  He did not appeal.  

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed October 2001 
Board decision.  

The "old" evidence

At the time of the October 2001 Board decision, the evidence 
of record included the veteran's service medical records, the 
report of October 1995, February 1997, and August 1997 VA 
examinations, together with a host of VA and private 
treatment records covering various non service-connected 
disabilities unrelated to a low back condition.  

The veteran's service medical records are completely negative 
for complaint or treatment of a low back disability.  A VA 
examination in October 1995 noted the veteran's complaints of 
"constant" low back pain, which was made worse by prolonged 
walking or standing.  X-rays of the veteran's back were 
within normal limits, and a diagnosis of "chronic low back 
pain, cause undetermined" was rendered.  

In connection with a VA general medical examination in 
February 1997, the veteran made no complaints regarding his 
low back, and physical examination was pertinently negative.  
The veteran was again evaluated in an August 1997 VA 
examination, at which time he again complained of sharp back 
pain on ambulation.  X-rays accompanying the examination were 
within normal limits.  The examiner commented that the 
veteran had no back disability, save pain, and noted that the 
veteran's morbid obesity was likely the cause of his low back 
pain.  The examiner concluded that "[i]n my opinion, the 
back pain is not primarily related to his service-connected 
left foot condition." 

The October 2001 Board decision

In October 2001, the Board denied the veteran service 
connection for a low back disability as secondary to his left 
sural nerve disability.  The Board based this opinion on its 
finding that a current low back disability did not exist and 
that there was no medical nexus between the veteran's low 
back symptomatology and the left lower extremity disability.  
The veteran did not appeal the Board's decision to the Court.   

In March 2005, the veteran requested that his claim be 
reopened.  After the RO refused to do so, this appeal 
followed.

The additionally-submitted evidence

The evidence added to the record since the October 2001 Board 
decision consists of VA treatment records, records from St. 
Francis Medical Center, the March 2005 letter of Dr. K.V., 
and a statement from the veteran's mother.  This evidence 
will be analyzed below.



Analysis

The unappealed October 2001 Board decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2006).  As 
explained above, the veteran's claim of entitlement to 
service connection for a low back disability may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2006).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally-received 
evidence raises a reasonable possibility of substantiating 
the claim, namely whether the evidence shows (1) that the 
veteran currently has a low back disability and (2) that such 
is related to his left sural nerve disability.   

The additionally-submitted VA treatment records are negative 
for treatment or diagnosis of a current back disability and 
contain no reference to any relationship between the 
veteran's back pain and his service-connected left sural 
nerve disability.  Treatment records from St. Francis Medical 
Center, however, include a February 2004 MRI report which 
shows mild degenerative changes of the lumbar spine with a 
small annular disk bulge at L4-L5.  The additionally-
submitted VA treatment records serve to establish that the 
veteran has a current back disability, namely degenerative 
changes of the lumbar spine.  These records do not, however, 
serve to relate the veteran's current low back disability to 
his service-connected left sural nerve disability or to his 
period of active duty.   

With respect to the other element which was formerly lacking, 
medical nexus, 
In a March 2005 letter Dr. K.V. reiterated the findings of 
the St. Francis medical Center concerning the existence of a 
current back disability.  Neither Dr. K.V. nor any other 
physician, however, has made any statement or opinion serving 
to relate the veteran's current low back disability to the 
left leg disability.  

The Board also notes that Dr. A.S. suggested in the February 
2005 EMG report that the veteran's low back problems were 
possibly the cause of his lower extremity sensory neuropathy 
[rather than vice-versa as is contended by the veteran].  
Such opinion is in direct contrast to the veteran's 
contentions, namely that the veteran's left lower extremity 
sural nerve condition caused his back disability.  Although 
it is new, because Dr. A.S.'s opinion is contrary to the 
veteran's claim, it is not material and does not suffice to 
reopen the claim.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to the appellant is 
not new and material].

To the extent that the veteran and his mother contend that 
his low back disability is related either to service or to 
his left sural nerve disability, such is duplicative of 
similar contentions raised in the past and is therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, while the veteran and his mother are competent to 
present information as to his symptoms, as laypersons without 
medical training they are not competent to make a medical 
determination regarding the etiology of his current low back 
condition.  See Espiritu, supra. Moreover, in Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

The Court has specifically held that there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
additionally-submitted medical records therefore do not raise 
a reasonable possibility of substantiating the claim.

In short, there is still no competent medical evidence that 
the veteran's current low back disability is related to his 
service-connected left sural nerve disability or any incident 
of military service.  The evidence which has been presented 
since the October 2001 Board decision therefore does not 
raise the reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2006).  The claim accordingly cannot 
be reopened.  

While the scheduled May 2005 VA examination may have supplied 
the evidence necessary to reopen the claim, the veteran 
refused without good cause to report for the examination.  
See the Court's comments in Gregoski, supra. 

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a low back disability 
as secondary to his left sural nerve disability is 
unsuccessful.  The recently-submitted evidence not being both 
new and material, the claim of service connection for a low 
back disability is not reopened, and the benefit sought on 
appeal remains denied.

4.  Entitlement to service connection for pulmonary fibrosis.

The veteran also seeks service connection for pulmonary 
fibrosis.  He essentially contends that this condition is the 
result of an in-service bout of bronchitis and chest pain.  
As noted in the Introduction, the Board reopened the claim 
its February 2005 decision and remand.  The additional 
development requested by the Board having been completed (see 
the Stegall discussion above) , the claim is now ripe for 
adjudication on the merits.

Pertinent law and regulations

The law and regulations pertaining to service connection are 
detailed above and will not be repeated for the sake of 
brevity.

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  

The medical evidence in the instant case includes multiple 
diagnoses of pulmonary fibrosis.  Hickson element (1) has 
clearly been satisfied.  The veteran's service medical 
records also reveal that he was treated for bronchitis and 
chest pains, thus arguably satisfying element (2).  The Board 
observes that pulmonary fibrosis was not itself diagnosed in 
service.

The critical question in this case is the third Hickson 
element, medical nexus.  There are of record four competent 
medical opinions. 

A February 1997 VA examiner concluded that the single episode 
of an upper respiratory infection in service did not result 
in the veteran's current pulmonary problems.  This opinion is 
in line with that of a May 2004 VA examiner, who also found 
no relationship between the veteran's service and his current 
pulmonary fibrosis.  The May 2004 VA examiner went on to 
conclude that the evidence indicates that the veteran's 
pulmonary fibrosis "is an idiopathic pulmonary fibrosis and 
thus no known etiology . . . this is consistent with 
progression per the normal population." 

Weighing against the veteran's claim is the opinion of 
K.L.V., M.D.  Dr. K.L.V. found in December 2001 that the 
veteran's pulmonary fibrosis was a service-connected illness.  
He further stated in April 2005 that given the veteran's 
"current lung condition, his prior documented history of 
bronchitis; it is my medical opinion that these are very 
likely a complication of his prior active duty in the 
military.  It is at least as likely as not that these [sic] 
are the result of his bronchitis is (sic) as they are not." 

As was alluded to above, in December 2006 the Board obtained 
an Independent Medical Opinion from Dr. P.F., a specialist in 
pulmonary medicine.  Dr. P.F. reviewed the veteran's claims 
folder, the medical prior opinions of the VA examiners and 
Dr. K.L.V., and the veteran's service medical records.  Based 
upon his review, Dr. P.F. concluded that the veteran did not 
have pulmonary fibrosis upon his entrance into the military; 
that his current lung disease was not caused by any incident 
in military service, to include bronchitis; and that the 
veteran's current respiratory problems were more likely the 
result of his tobacco use.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden, supra.  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight on the opinion 
of the December 2006 IME opinion and the February 1997 and 
May 2004 VA examiners than it does on the December 2001 and 
April 2005 opinions of Dr. K.L.V.

The opinions of Dr. K.L.V. are essentially conclusory in 
nature.  He merely concluded without cogent explanation that 
the veteran's current respiratory disease is at least as 
likely as not to be related to his military service.  No 
basis was given for that conclusion.  Moreover, Dr. K.L.V. 
failed to address the impact, if any of the veteran's tobacco 
use on his current respiratory problems.  See Hernandez-
Toyens, supra [the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.]  This 
opinion thus carries relatively little weight of probative 
value.

In contrast, the February 1997 and May 2004 VA examination 
reports and the December 2006 IME report contain a statement 
of reasons and bases for the conclusions made and further 
discuss the impact of the veteran's tobacco use on his 
pulmonary health.  Moreover, the December 2006 IME was 
obtained from an appropriately credentialed physician who 
specialized in pulmonary medicine. 
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

Therefore, the Board finds that the opinions of the December 
2006 IME and the February 1997 and May 2004 VA examiners, 
which conclude that the veteran's respiratory disease is less 
likely than not related to service and instead are due to his 
long history of use of tobacco products, outweigh the opinion 
of Dr. K.L.V., which provides no reason for the positive 
nexus opinion provided therein.  Accordingly, element (3), 
medical nexus, is not met, and the claim fails on this basis.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected left sural nerve disability is denied.

Service connection for a right leg disability is denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a low back disability.  
The claim is not reopened and remains denied.

Service connection for pulmonary fibrosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


